uniform issue list may 2m legend company a company b company c company d plan x dear this is in response to correspondence dated date as supplemented by correspondence and communications dated september and date as well as several undated letters in which you requested a letter_ruling regarding the taxability of certain distributions from plan x a conference was held on date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you were an employee of company a from until company a is a wholly-owned subsidiary of company b you participated in plan x which is a combined employee_stock_ownership_plan esop and cash_or_deferred_arrangement plan described in sec_401 of the internal_revenue_code plan x satisfies the esop requirements of sec_409 and sec_4975 the cash_or_deferred_arrangement provisions of sec_401 and the matching_contribution requirements of sec_401 of the code plan x is a qualified_plan under sec_401 of the code your interest in the esop component of plan x included a company stock account and an esop investment account the company stock account was composed solely of shares of company b stock the esop investment account included the proceeds from company b shares previously sold inside plan x and reinvested in a diversified portfolio of mutual funds made available to all plan x participants your interest in the cash or deferred component of plan x included a k account and a matching_contribution account both of these accounts were invested in a diversified portfolio of mutual funds made available to all plan x participants page company a is the administrator of plan x and company c serves as the third- party recordkeeper company a and company c provided the participants of plan x including you a quarterly statement of all of the accounts invested in the diversified portfolio of mutual funds and once a year provided a statement of the number of shares of company b stock held by you in your company stock account in you retired from company a at the time of your retirement you were over the age of in the plan_year of your retirement you were eligible for a final allocation of shares of company b stock pursuant to the esop portion of plan x those shares were to be allocated in the normal course of plan x’s administration after the end of the plan_year which was you knew that you were required to receive a lump sum distribution of the balance of your account in plan x within one taxable_year in order to take advantage of the net_unrealized_appreciation rules of sec_402 of the code because of this you delayed receiving a total_distribution from plan x until after the final allocation of shares of company b was completed after the end of the plan_year in after the final allocation of the company b stock in your company stock account was completed you requested and initiated what you thought was a lump sum distribution of the entire balance of your account in plan x you had both an individual_retirement_arrangement ira and a brokerage account with company d you intended to directly transfer the amounts in your esop investment account k account and matching_contribution account during to the ira which you set up with company d distribution of the company b stock allocated to your company stock account in the esop portion of plan x by transferring those share to your brokerage account at company d in addition you intended to take a complete taxable you received from and filed with company a and company c a form entitled company a employee stock ownership and 401_k_plan benefit payment request form esop shares on in completing this form you checked the option to request a distribution to you of your vested account balance by completing the form in this manner you believed that in calendar_year you had elected a direct transfer of all plan x assets invested in mutual funds into your ira with company d and requested a taxable lump sum distribution of percent of your company b stock to be delivered to your company d brokerage account ’ during you received statements from company c with respect to your mutual_fund investments based on these statements you assumed that the filing of the above-described request form actually caused the mutual_fund investments in your plan x account to be directly transferred to an ira held by company c for your benefit you did not receive any ira statements during in early you learned that the request form that you had completed on only pertained to the company stock account portion of plan x and therefore only resulted in a distribution of the company b stock to your brokerage account with company d the diversified selection of mutual funds that comprised your esop investment account k account and matching_contribution account had remained in plan x and could only be directly transferred to your ira by completing and filing a separate distribution direct_rollover request form you filed that form in february page at which time your assets in the mutual funds held in plan x were liquidated and the proceeds were directly transferred from plan x to your company d ira based on these facts and representations you request a ruling that the requirements of sec_301_9100-3 of the income_tax regulations have been satisfied and as a result you are entitled to have sec_402 of the code apply to the complete distribution of the company b stock to you from plan x pursuant to the request form your gross_income for respect to the distributed company b stock and will not include the net_unrealized_appreciation with you shall be regarded as having elected a sec_401 direct transfer of your esop investment account k account and matching_contribution account in sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_402 of the code provides that in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_401 shall not include any net_unrealized_appreciation in employer_securities attributable to amounts contributed by the employee sec_402 of the code provides that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities sec_1_402_a_-1 of the regulations provides that securities_of_the_employer_corporation include securities of a parent or subsidiary_corporation of the employer_corporation sec_402 of the code defines the term iump sum distribution’ in part as a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s death after the employee attains age on account of the employee’s separation_from_service or after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 the regulations under sec_301_9100-1 through provide the standards the commissioner of internal revenue will use to determine whether to grant an extension of time to make a regulatory election these regulations also provide an automatic_extension of time to make certain statutory elections an extension of time is available for elections that a taxpayer is otherwise eligible to make page sec_301_9100-1 of the regulations provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin a statutory election means an election whose due_date is prescribed by statute sec_301_9100-2 of the regulations provides for an automatic_extension of months from the due_date for making a regulatory election sec_301_9100-2 lists the specific regulatory elections which are eligible for the automatic_extension sec_301_9100-3 of the regulations provides the requirements for requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 the rules of sec_301_9100-1 through apply to extensions of time to make regulatory or statutory elections there is no election_period regarding the determination of whether gross_income from a qualified_plan distribution would exclude the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities accordingly we conclude with regard to your first ruling_request that the requirements of sec_301_9100-3 of the regulations have not been satisfied in regard to your second and third ruling_request the request form which you only applied to a distribution in completed on the company stock account portion of plan x since you did not receive the balance to your credit from plan x within one taxable_year you did not receive a lump sum distribution as described in sec_402 of the code since you did not receive a lump sum distribution the rules of sec_402 of the code which provide that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities do not apply of your shares in accordingly we conclude with respect to ruling requests two and three that you are not entitled to have sec_402 of the code apply to the complete distribution of the company b stock to you from plan x pursuant to the request form and your gross_income for will include the net_unrealized_appreciation with respect to the distributed company b stock sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution elects to have such distribution paid directly to an eligible_retirement_plan and specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified page sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid with regard to ruling_request four you have represented that your plan x assets held in the esop investment account k account and matching_contribution account were liquidated and the proceeds were directly transferred from plan x to your company d ira ii conclude that therefore with respect to ruling_request four we you shall not be regarded as having elected a sec_401 direct transfer of vour esop investment account k account and matching_contribution account in no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours a swu let employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
